Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 9-11 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Nicewonger et la (5950667).
 	For claim 1, Nicewonger teaches a system for controlling a flow of a liquid coolant to resistance welding electrodes (18 and 20 as shown in fig.1) on a welding apparatus (abstract) (fig.1,3-4), the system comprising:
a supply path (28 and 30 as shown in fig.1):
a return path (32 and 34 as shown in fig.1):

one or more flow control valves (the shut off valve 86 as shown in fig.4) disposed in each electrode coolant a plurality of electrode coolant paths  (inlet and outlet paths 68,70,72,74 as shown in fig.4) and configured to control a rate of the flow of the liquid coolant in one or more electrode coolant paths to or from the one or more resistance welding electrodes (18 and 20 as shown in fig.1) (col.4, lines 22-25) (the shut off valve is used to control the flow the liquid in the liquid paths);
one or more coolant sensors (78 and 82 as shown in fig.4), each coolant sensors configured to measure a first condition of the liquid coolant in at least one electrode coolant paths of the plurality of electrode coolant paths (inlet and outlet paths 68,70,72,74 as shown in fig.4) (the sensors are used to monitor the flow of the liquid in the liquid paths and send the feedback to the controller) (col.5, lines 24-35); and
a controller (46 as shown in fig.3) configured to control the one or more flow control valves (86 as shown in fig.4) based on the first condition of the liquid coolant in the at least one electrode coolant paths (inlet and outlet paths 68,70,72,74 as shown in 
 	For claim 2, Nicewonger further teaches wherein the controller (46 as shown in fig.3) is further configured to control the one or more flow control valves (86 as shown in fig.4) to increase, decrease or maintain the rate of the flow of the electrode coolant in the one or more liquid coolant paths (inlet and outlet paths 68,70,72,74 as shown in fig.4) (col.7, lines 42-59 and col.8, lines 10-25).
 	For claim 3, Nicewonger further teaches wherein at least one of the one or more coolant sensors (78 and 82 as shown in fig.4) measures a first flow rate of the liquid coolant (inlet and outlet paths 68,70,72,74 as shown in fig.4), and the threshold condition of the liquid coolant is a predetermined flow rate value (col.6, lines 3-15 and col.7, lines 35-55).
 	For claim 9, Nicewonger teaches a method for controlling a flow of a liquid coolant to resistance welding electrodes on a welding apparatus (abstract) (fig.1 and 3-4), the method comprising:
flowing a liquid coolant from a supply path (28 and 30 as shown in fig.1) to a plurality of electrode coolant paths (the liquid going thru inlet and outlet paths 68,70,72,74 as shown in fig.4) to and from one or more resistance welding electrodes (18 and 20 as shown in fig.1) to a return path on a welding apparatus to cool the one or 

controlling a rate of the flow of the liquid coolant in one or more electrode coolant paths (the liquid going thru inlet and outlet paths 68,70,72,74 as shown in fig.4) to or from the one or more resistance welding electrodes (18 and 20 as shown in fig.1) using one or more flow control valves (the shutoff valve 86 as shown in fig.4) disposed in each electrode coolant paths of the plurality of electrode coolant paths (the liquid going thru inlet and outlet paths 68,70,72,74 as shown in fig.4) (Nicewonger uses the shutoff valve to control the flow of the liquid flowing thru the inlet and outlet liquid paths) (col.4, lines 10-25);
measuring (using the sensors 78 and 82 as shown in fig.4 to measure) a first condition of the liquid coolant in at least one electrode coolant paths of the plurality of electrode coolant paths using one or more coolant sensors (78 and 82 as shown in fig.4) (the liquid going thru inlet and outlet paths 68,70,72,74 as shown in fig.4) (col.5, lines 24-35); and
controlling by a controller (46 as shown in fig.3) the one or more flow control valves based on the first condition of the liquid coolant in the at least one electrode coolant paths as measured by the one or more coolant sensors (using the sensors 78 and 82 as shown in fig.4 to measure) relative to a threshold condition of the liquid 
 	For claim 10, Nicewonger further teaches controlling by the controller (46 as shown in fig.3)  the one or more flow control valves (the shutoff valve 86 as shown in fig.4) by controlling the flow control valves to increase, decrease or maintain the rate of the flow of the liquid coolant in the one or more electrode coolant paths (inlet and outlet paths 68,70,72,74 as shown in fig.4) (col.7, lines 42-59 and col.8, lines 10-25).
 	For claim 11, Nicewonger further teaches measuring by at least one of the one or more coolant sensors (using the sensors 78 and 82 as shown in fig.4 to measure) a first flow rate of the liquid coolant (inlet and outlet paths 68,70,72,74 as shown in fig.4), wherein the threshold condition of the liquid coolant is a predetermined flow rate value (col.6, lines 3-15 and col.7, lines 35-55).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-8 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Nicewonger et la (5950667) in views of Davies (5089682).
Nicewonger teaches all the limitation as previously set forth except for, claim 4, , wherein at least one of the one or more coolant sensors measures a first temperature of the liquid coolant, and the threshold condition of the liquid coolant is a flow rate of the liquid coolant to maintain the first temperature of the liquid coolant less than or equal to a predetermined temperature value.
Davies teaches, similar cooling welding electrode, wherein at least one of the one or more coolant sensors (cooling temperature sensors 81 and 82 as shown in fig.1)  measures a first temperature of the liquid coolant (col.4, lines 19-29), and the threshold condition of the liquid coolant is a flow rate of the liquid coolant to maintain the first temperature of the liquid coolant less than or equal to a predetermined temperature value (col.10, lines 6-20).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention, to modify the coolant sensors of the 
 	For claim 5, Nicewonger in views of Davies teaches the inventions as claimed and discussed above except for wherein the one or more coolant sensors include two coolant sensors, the two coolant sensors configured to measure respectively a first temperature and a second temperature of the liquid coolant, and the threshold condition of the liquid coolant is a flow rate of the liquid coolant to maintain a difference between the first temperature and the second temperature of the liquid coolant less than or equal to a predetermined temperature value.
	Davies further teaches wherein the one or more coolant sensors include two coolant sensors (cooling temperature sensors 81 and 82 as shown in fig.1), the two coolant sensors configured to measure respectively a first temperature (inlet temperature) and a second temperature (outlet temperature) of the liquid coolant (col.9, lines 27-35), and the threshold condition of the liquid coolant is a flow rate of the liquid coolant to maintain a difference between the first temperature and the second temperature (inlet and outlet temperatures) of the liquid coolant less than or equal to a predetermined temperature value (col.10, lines 40-50). 

 	For claim 6, Nicewonger in views of Davies teaches the inventions as claimed and discussed above except wherein at least one of the one or more coolant sensors measures a first temperature of the liquid coolant entering at least one of the one or more liquid coolant paths; at least one of the one or more coolant sensors measures a second temperature of the liquid coolant exiting the at least one of the one or more liquid coolant paths; and the threshold condition of the liquid coolant is a predetermined temperature value.
 	Davies further teaches wherein at least one of the one or more coolant sensors (cooling temperature sensors 81 and 82 as shown in fig.1) measures a first temperature (inlet temperature) of the liquid coolant entering at least one of the one or more liquid coolant paths (the inlet path of the liquid) (col.9, lines 10-15 and lines 25-35); at least one of the one or more coolant sensors (cooling temperature sensors 81 and 82 as shown in fig.1) measures a second temperature (outlet temperature) of the liquid coolant exiting the at least one of the one or more liquid coolant paths (outlet path of the 
 	Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention, to modify the coolant sensors of the Nicewonger to include coolant sensors measures first and second temperatures of the liquid coolant of the cooling paths, as suggested and taught by Davies, for purpose of providing improved controls for the coolant system used in the roller electrode circuits of the electric-resistance welder to preclude flow of coolant below a certain set temperature from entering either roller electrode, independently of the incoming coolant temperature and/or of the fact that the electric resistance welder is actually welding or not (Davies, col.10, lines 33-40).
 	For claim 7, Nicewonger in views of Davies teaches the inventions as claimed and discussed above except wherein the controller is configured to control the one or more flow control valves to maintain a difference between the first temperature and the second temperature at or below the predetermined temperature value.
	Davies further teaches wherein the controller is configured to control the one or more flow control valves (83 and 86 as shown in fig.1) to maintain a difference between the first temperature and the second temperature at or below the predetermined temperature value (col.9, lines 60-68 to col.10, lines 1-20). 
 	Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention, to modify the coolant sensors of the  allow limited flow through the roller electrode even when the valve is closed (Davies, col.10, lines 33-40).
 	For claim 8, Nicewonger in views of Davies teaches the inventions as claimed and discussed above except wherein the controller is configured to control the one or more flow control valves to maintain at least one of the first temperature or the second temperature at or below the predetermined temperature value.
	Davies further teaches wherein the controller is configured to control the one or more flow control valves (83 and 86 as shown in fig.1) to maintain at least one of the first temperature or the second temperature at or below the predetermined temperature value (col.9, lines 60-68 to col.10, lines 1-20). 
 	Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention, to modify the coolant sensors of the Nicewonger to include first and second temperatures of the liquid coolant of the cooling paths and control valves, as suggested and taught by Davies, for purpose of providing improved controls for the coolant system used in the roller electrode circuits of the electric-resistance welder to preclude flow of coolant below a certain set temperature  allow limited flow through the roller electrode even when the valve is closed (Davies, col.10, lines 33-40).

 	For claim 12, Nicewonger in views of Davies teaches the inventions as claimed and discussed above except measuring by at least one of the one or more coolant sensors a first temperature of the liquid coolant, wherein the threshold condition of the liquid coolant is a flow rate of the liquid coolant to maintain the first temperature of the liquid coolant less than or equal to a predetermined temperature value.
Davies further teaches measuring by at least one of the one or more coolant sensors (cooling temperature sensors 81 and 82 as shown in fig.1) a first temperature of the liquid coolant (measuring inlet temperature), wherein the threshold condition of the liquid coolant is a flow rate of the liquid coolant to maintain the first temperature of the liquid coolant less than or equal to a predetermined temperature value (col.10, lines 6-20).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention, to modify the coolant sensors of the Nicewonger to include coolant sensors measures temperature of the liquid coolant, as suggested and taught by Davies, for purpose of determining the temperature of the coolant accurately and quickly, and heater means in an appropriate series flow circuit with the roller electrode coolant, operable to alert the operator that the coolant is 
 	For claim 13, Nicewonger in views of Davies teaches the inventions as claimed and discussed above except measuring by at least two coolant sensors of the one or more coolant sensors a first temperature and a second temperature of the liquid coolant, wherein the threshold condition of the liquid coolant is a flow rate of the liquid coolant to maintain a difference between the first temperature and the second temperature of the liquid coolant less than or equal to a predetermined temperature value.
 	Davies further teaches measuring by at least two coolant sensors of the one or more coolant sensors (cooling temperature sensors 81 and 82 as shown in fig.1) a first temperature and a second temperature of the liquid coolant (inlet and outlet temperature) (col.9, lines 27-39), wherein the threshold condition of the liquid coolant is a flow rate of the liquid coolant to maintain a difference between the first temperature and the second temperature of the liquid coolant less than or equal to a predetermined temperature value (col.10, lines 40-50). 
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention, to modify the coolant sensors of the Nicewonger to include coolant sensors measures first and second temperatures of the liquid coolant, as suggested and taught by Davies, for purpose of determining the temperature of the coolant accurately and quickly, and heater means in an appropriate series flow circuit with the roller electrode coolant, operable to alert the operator that the 

	
For claim 14, Nicewonger in views of Davies teaches the inventions as claimed and discussed above except measuring by at least one of the one or more coolant sensors a first temperature of the liquid coolant entering at least one of the one or more liquid coolant paths; and measuring by at least one of the one or more coolant sensors a second temperature of the liquid coolant exiting the at least one of the one or more liquid coolant paths; wherein the threshold condition of the liquid coolant is a predetermined temperature value.
 	Davies further teaches measuring by at least one of the one or more coolant sensors (cooling temperature sensors 81 and 82 as shown in fig.1) a first temperature of the liquid coolant entering at least one of the one or more liquid coolant paths (the inlet path of the liquid) (col.9, lines 10-15 and lines 25-35); measuring by at least one of the one or more coolant sensors a second temperature (outlet temperature) of the liquid coolant exiting the at least one of the one or more liquid coolant paths; wherein the threshold condition of the liquid coolant is a predetermined temperature value (col.9, lines 10-15 and lines 25-35).
 	Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention, to modify the coolant sensors of the 
 	For claim 15, Nicewonger in views of Davies teaches the inventions as claimed and discussed above except wherein the controlling includes controlling the one or more flow control valves to maintain a difference between the first temperature and the second temperature at or below the predetermined temperature value.
 	Davies further teaches wherein the controlling includes controlling the one or more flow control valves (83 and 86 as shown in fig.1) to maintain a difference between the first temperature and the second temperature at or below the predetermined temperature value (col.9, lines 60-68 to col.10, lines 1-20). 
 	Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention, to modify the coolant sensors of the Nicewonger to include first and second temperatures of the liquid coolant of the cooling paths and control valves, as suggested and taught by Davies, for purpose of providing improved controls for the coolant system used in the roller electrode circuits of the electric-resistance welder to preclude flow of coolant below a certain set temperature from entering either roller electrode, independently of the incoming coolant temperature  allow limited flow through the roller electrode even when the valve is closed (Davies, col.10, lines 33-40).

 	For claim 16, Nicewonger in views of Davies teaches the inventions as claimed and discussed above except wherein the controlling includes controlling the one or more flow control valves to maintain at least one of the first temperature or the second temperature at or below the predetermined temperature value.
 	Davies further teaches wherein the controlling includes controlling the one or more flow control valves (83 and 86 as shown in fig.1) to maintain at least one of the first temperature or the second temperature at or below the predetermined temperature value (col.9, lines 60-68 to col.10, lines 1-20). 
 	Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention, to modify the coolant sensors of the Nicewonger to include first and second temperatures of the liquid coolant of the cooling paths and control valves, as suggested and taught by Davies, for purpose of providing improved controls for the coolant system used in the roller electrode circuits of the electric-resistance welder to preclude flow of coolant below a certain set temperature from entering either roller electrode, independently of the incoming coolant temperature and/or of the fact that the electric resistance welder is actually welding or not and to 
Response to Amendments/Arguments
Applicant's arguments filed 03/16/2021 have been fully considered but they are not persuasive. 
Applicant argues that Nicewonger does not teach the plurality of electrode coolant paths being coupled to the supply path by a first Y-connector and being coupled to the return path by a second y-connector. However, examiner respectfully disagrees with applicant because Nicewonger teaches, as shown in figure 1, the first Y-connector (element 26) is connected to the supply path (30 as shown in fig.1), based on the arrow, and the second Y-connector (element 36) is connected the return path (32 as shown in fig.1), based on the arrow that is shown in figure 1, therefore, Nicewonger meets the claim limitation.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYUB A MAYE whose telephone number is (571)270-5037.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANA ROSS can be reached on 571-270-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AYUB A MAYE/Examiner, Art Unit 3761                                                                                                                                                                                                        
/ROBERT J UTAMA/Primary Examiner, Art Unit 3715